SUHRHEINRICH, Circuit Judge,
dissenting.
I dissent from the majority’s conclusion that there was enough evidence produced at trial to support the jury’s finding of liability on the antitrust component of the alleged Robinson-Patman violation. The district judge set aside the jury’s verdict after examining the record and finding that there was not enough evidence for the jury to conclude by a preponderance of the evidence that the lost sales at Plaintiffs’ service stations were caused by the difference between the rack price and the DTW *906price. I agree with the district judge and adopt the analysis in his opinion of December 9,1999, as my dissent.